        Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL WELFARE FUND,
PENSION FUND, ANNUITY FUND, and
TRAINING PROGRAM FUND, and ANNA
GUTSIN, in her fiduciary capacity as Director,

                          and

ROBERT BONANZA, in his fiduciary capacity as            20 Civ. 6443 (KPF)
Business Manager of the Mason Tenders District
Council of Greater New York,                          OPINION AND ORDER

                          Petitioners,

                       -v.-

S&S KINGS CORP.,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      Trustees for the Mason Tenders District Council Welfare Fund, Pension

Fund, Annuity Fund, and Training Program Fund (collectively, the “Funds”),

and Robert Bonanza in his fiduciary capacity as Business Manager of the

Mason Tenders District Council of Greater New York (the “Union,” and together

with the Funds and Funds Director Anna Gutsin, “Petitioners”), have filed this

motion for summary judgment on their petition to confirm an arbitration award

in favor of Petitioners dated August 16, 2019 (the “Award”), issued by arbitrator

Joseph Harris (the “Arbitrator”). Respondent S&S Kings Corp. (“S&S Kings”)

has opposed neither the petition nor the summary judgment motion. For the

reasons set forth in the remainder of this Opinion, Petitioners’ motion is

granted in full.
        Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 2 of 12




                                     BACKGROUND 1

A.    Factual Background

      This case arises from Respondent’s alleged breach of a collective

bargaining agreement with Petitioners for two work periods: (i) April 1, 2015,

through June 30, 2015; and (ii) July 1, 2018, through September 30, 2018.

(Pet. 56.1 ¶ 6).

      The Funds are employee benefit plans established and maintained

pursuant to certain trust agreements (the “Trust Agreements”) and jointly

administered by a board of trustees made up of union and employer

representatives. (Pet. 56.1 ¶ 1). One purpose of the Funds is to provide fringe

benefits to eligible employees on whose behalf employers contribute to the

Funds pursuant to collective bargaining agreements between employers in the

building and construction industry and the Union. (Id.).

      The Union is a labor organization that represents employers in an

industry affecting commerce as defined in Section 501 of the Taft-Hartley Act,

29 U.S.C. § 142, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4). (Pet. 56.1

¶ 3). Robert Bonanza is the Business Manager of the Union; he brings this

action for dues and contributions in his representative capacity pursuant to




1     The facts in this Opinion are drawn from the petition (“Petition” or “Pet.” (Dkt. #1));
      Petitioners’ Rule 56.1 Statement (“Pet. 56.1” (Dkt. #13)); the declaration of Haluk Savci
      (“Savci Decl.” (Dkt. #14)); and the exhibits attached thereto: the Opinion and Default
      Award that Petitioners seek to confirm (the “Award” (Dkt. #14, Ex. 1)); the Project Labor
      Agreement Covering Specified Renovation and Rehabilitation of City Owned Buildings
      and Structures for fiscal years 2015-2018 (the “PLA” (Dkt. #14, Ex. 2)); and the Funds’
      Trust Agreements (the “Trust Agreements” (Dkt. #14, Ex. 3)).

                                              2
         Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 3 of 12




Section 12 of the General Associations Law of the State of New York. (Id. at

¶ 4).

        Respondent S&S Kings is a construction contractor located in Briarwood,

New York. (Pet. 56.1 ¶ 5). Respondent is bound to the terms and conditions of

the Project Labor Agreement with the Building and Construction Trades

Council of Greater New York, of which the Union is a member. (Id.). More

specifically, Sohail Ahmed, Respondent’s President, executed a letter of assent

binding Respondent to the terms of the PLA with respect to the Union work at

issue here. (Id.).

        The PLA “require[s] signatory employers … to pay timely benefit

contributions on behalf of all [covered] workers” to certain benefit funds. (Pet.

56.1 ¶¶ 7, 9; see generally PLA, art. 11, § 2(A)). To this end, the PLA also

requires such contractors to make benefit contributions pursuant to the terms

of the benefit funds’ Trust Agreements. (PLA, art. 11, § 2(C)). If a contractor-

employer “fails to make required contributions to the Trust Fund,” the Funds

may initiate arbitration proceedings. (Trust Agreements, § 9.8). In any legal

action seeking unpaid contributions, the contractor-employer shall pay to the

Funds all unpaid contributions due and payable, interest on such unpaid

contributions, interest on the unpaid contributions as and for liquidated

damages, and all attorneys’ fees and costs of the action. (Id. at § 9.9).

        This action arose after Petitioners discovered that Respondent had failed

to pay benefit contributions on behalf of its covered employees for the work

periods (i) April 1, 2015, through June 30, 2015, and (ii) July 1, 2018, through

                                         3
          Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 4 of 12




September 30, 2018. (Pet. 56.1 ¶ 6). On May 31, 2019, the Funds served a

notice and demand for arbitration on Respondent, pursuant to the PLA and the

Trust Agreements. (Id. at ¶ 16; see also Savci Decl., Ex. 6). On June 3, 2019,

the Arbitrator scheduled a hearing for June 24, 2019, and notified the parties

by mail and electronic mail. (Pet. 56.1 ¶ 16). The Arbitrator convened the

hearing on June 24, 2019. (Id. at ¶ 17). No representative for Respondent

appeared. (Id.). After finding that Respondent had received sufficient notice of

the hearing, the Arbitrator proceeded with the hearing. (Id.).

      The Funds submitted evidence in support of their claim that Respondent

had failed to pay required benefit contributions and other monies for its

workers. (Pet. 56.1 ¶ 18). The evidence included shop steward reports and the

Funds’ deficiency reports, which indicated that Respondent had failed to pay

the following amounts:

      •       For the period April 1, 2015, through June 1, 2015,

              $6,974.52 in contributions, $1,134.36 in dues and

              political action committee contributions, and $1,789.12

              in interest; and

      •       For the period July 1, 2018, through September 30,

              2018, $16,636.72 in contributions, $2,533.28 in dues

              and political action committee contributions, and

              $1,017.53 in interest.

(Id.). The Funds also submitted testimony through their delinquency manager

that Respondent had failed to open its books and records for examination, in

                                        4
       Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 5 of 12




violation of section 9.7 of the Trust Agreements (see Trust Agreements, § 9.7(a)

(“[The Funds] may examine and audit payroll, employment, and any other

pertinent records of any Employer.…”)), and despite numerous requests that it

do so (Pet. 56.1 ¶ 18).

      On August 16, 2019, the Arbitrator issued the Award, finding that

Respondent had failed to make the requisite payments to Petitioners. (See

Award 2; see also Pet. 56.1 ¶ 19). The Arbitrator ordered Respondent to pay

the Funds a total of $37,248.83, comprising the amounts detailed above as

well as liquidated damages of $3,578.24 for the 2015 period and $2,035.06 for

the 2018 period; attorneys’ fees of $500.00; and arbitrator fees of $1,050.00.

(Award 2-3). Further, the Arbitrator ordered Respondent to cooperate with the

Funds and promptly open its books for a payroll audit covering the period of

December 2, 2014, through the date of the arbitration hearing. (Id. at 2; Pet.

56.1 ¶ 19).

      Since the Award was issued, Respondent has made some payments

against the 2015 shop steward period, leaving an outstanding balance of

$23,570.00. (Pet. 56.1 ¶ 20). Respondent has refused, however, to allow a

books and records examination. (Id.).

B.    Procedural Background

      Petitioners filed the instant petition to confirm the Award on August 13,

2020. (Dkt. #1). The Court ordered Petitioners to move for confirmation of the

Award in the form of a motion for summary judgment, in accordance with Rule

56 of the Federal Rules of Civil Procedure and Local Rule 56.1 of the Southern


                                        5
       Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 6 of 12




District of New York, on or before January 19, 2021. (Dkt. #11). The Court

further ordered Respondent to file any opposition brief by February 18, 2021,

and Petitioners to file their reply by March 4, 2021. (Id.). Petitioners filed their

summary judgment motion on January 19, 2021. (Dkt. #12-15). Respondent

has neither filed opposition papers nor appeared in the case. Therefore, the

unopposed motion is ripe for the Court’s consideration.

                                   DISCUSSION

A.    Applicable Law

      1.     Standard of Review for Labor Arbitration Awards

      Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C.

§ 185, rather than the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, provides

that federal district courts have jurisdiction over violations of labor

contracts. See Nat’l Football League Mgmt. Council v. Nat’l Football League

Players Ass’n, 820 F.3d 527, 536, 545 n.13 (2d Cir. 2016). Actions to confirm

and vacate arbitration awards fall within the scope of Section 301. See,

e.g., Local 802, Associated Musicians of Greater New York v. Parker Meridien

Hotel, 145 F.3d 85, 88 (2d Cir. 1998); Kallen v. Dist. 1199, Nat’l Union of Hosp.

& Health Care Emps., 574 F.2d 723, 725 (2d Cir. 1978). At the same time,

federal courts enforcing labor arbitration awards look to the FAA “to guide the

development of rules of federal common law to govern [ ] disputes [regarding

labor contracts] pursuant to the authority to develop such rules granted under

29 U.S.C. § 185.” Supreme Oil Co. v. Abondolo, 568 F. Supp. 2d 401, 405 n.2




                                         6
       Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 7 of 12




(S.D.N.Y. 2008); see also United Paperworkers Int’l Union v. Misco, Inc., 484

U.S. 29, 40 n.9 (1987).

      The Second Circuit has “repeatedly recognized the strong deference

appropriately due arbitral awards and the arbitral process, and has limited its

review of arbitration awards in obeisance to that process.” Porzig v. Dresdner,

Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 138 (2d Cir. 2007). “Further,

‘the federal policy in favor of enforcing arbitration awards is particularly strong

with respect to arbitration of labor disputes.’” Supreme Oil Co., 568 F. Supp.

2d at 406 (quoting N.Y. Hotel & Motel Trades Council AFL-CIO v. Hotel St.

George, 988 F. Supp. 770, 774 (S.D.N.Y. 1997)). “Judicial review of a labor-

arbitration decision pursuant to [a collective bargaining] agreement is very

limited.” Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509

(2001). “[I]f an ‘arbitrator is even arguably construing or applying the contract

and acting within the scope of his authority,’ the fact that ‘a court is convinced

he committed serious error does not suffice to overturn his decision.’” Id.

(quoting E. Associated Coal Corp. v. United Mine Workers of Am., Dist. 17, 531

U.S. 57, 62 (2000)); see also Wackenhut Corp. v. Amalgamated Local 515, 126

F.3d 29, 31-32 (2d Cir. 1997) (“[A]n arbitration award must be upheld when

the arbitrator ‘offer[s] even a barely colorable justification for the outcome

reached.’”) (second alteration in original) (quoting Matter of Andros Compania

Maritima, S.A. (Marc Rich & Co., A.G.), 579 F.2d 691, 704 (2d Cir. 1978)); see

generally D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006).




                                         7
       Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 8 of 12




      However, “great deference ... is not the equivalent of a grant of limitless

power.” Leed Architectural Prods., Inc. v. United Steelworkers of Am., Local

6674, 916 F.2d 63, 65 (2d Cir. 1990). “An arbitrator’s authority to settle

disputes under a collective bargaining agreement is contractual in nature, and

is limited to the powers that the agreement confers.” Id.; see also Local 1199,

Drug, Hosp. & Health Care Emps. Union, RWDSU, AFL-CIO v. Brooks Drug Co.,

956 F.2d 22, 25 (2d Cir. 1992) (“The scope of authority of arbitrators generally

depends on the intention of the parties to an arbitration, and is determined by

the agreement or submission.” (internal quotation marks and alterations

omitted)). “This rule applies not only to the arbitrator’s substantive findings,

but also to his choice of remedies. He may not impose a remedy which directly

contradicts the express language of the collective bargaining agreement.” Leed

Architectural Prods., 916 F.2d at 65 (internal quotation marks omitted). An

arbitrator’s “award is legitimate only so long as it draws it essence from the

collective bargaining agreement.” United Steelworkers of Am. v. Enter. Wheel &

Car Corp., 363 U.S. 593, 597 (1960). “When the arbitrator’s words manifest an

infidelity to this obligation, courts have no choice but to refuse enforcement of

the award.” Id.; see also 187 Concourse Assocs. v. Fishman, 399 F.3d 524, 527

(2d Cir. 2005) (concluding that a court may vacate an award when “the

arbitrator exceeds his powers” by acting beyond the scope of authority under

the agreement or submission).




                                        8
       Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 9 of 12




      2.    Standard of Review for Motions for Summary Judgment

      District courts treat an application to confirm or vacate an arbitral award

as akin to a motion for summary judgment. City of New York v. Mickalis Pawn

Shop, LLC, 645 F.3d 114, 136 (2d Cir. 2011) (citing D.H. Blair & Co., 462 F.3d

at 109). A “court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). To discharge this

burden, a summary-judgment movant “bears the initial responsibility of ...

demonstrat[ing] the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). “A ‘material’ fact is one capable of

influencing the case’s outcome under governing substantive law, and a

‘genuine’ dispute is one as to which the evidence would permit a reasonable

juror to find for the party opposing the motion.” Figueroa v. Mazza, 825 F.3d

89, 98 (2d Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). If a movant makes this showing, the non-movant “must ‘set forth

specific facts demonstrating that there is a genuine issue for trial,’ and cannot

‘merely rest on the allegations or denials’ contained in the pleadings.” Trs. for

the Mason Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund,

and Training Program Fund v. YES Restoration, No. 14 Civ. 8536 (KPF), 2015

WL 3822764, at *3 (S.D.N.Y. June 19, 2015) (quoting Wright v. Goord, 554 F.3d

255, 266 (2d Cir. 2009)).

      “A court reviewing a motion for summary judgment must ‘construe the

facts in the light most favorable to the non-moving party and must resolve all

                                        9
       Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 10 of 12




ambiguities and draw all reasonable inferences against the movant.’” Beyer v.

County of Nassau, 524 F.3d 160, 163 (2d Cir. 2008) (quoting Dallas Aerospace,

Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003)).

B.    Analysis

      1.    The Arbitrator’s Award Was Well-Supported by the Record

      Here, the grounds for the Award are clear. Petitioners submitted ample

evidence in support of their claim against Respondent, including testimony

from the Funds’ delinquency manager, shop steward reports for the periods at

issue, and the Funds’ deficiency reports detailing the unpaid amounts. (See

Pet. 56.1 ¶ 18; Award 2). Accordingly, the Arbitrator’s findings surpass the

degree of reasoning that courts require to confirm an arbitration award. See

D.H. Blair & Co., 462 F.3d at 110; cf. Tube City IMS, LLC v. Anza Capital

Partners, LLC, 25 F. Supp. 3d 486, 491 (S.D.N.Y. 2014) (confirming arbitration

award for return of overpaid invoices).

      Further, the applicable collective bargaining agreement — the PLA —

permits the Union to elect to pursue arbitration in matters involving employers’

alleged failure to make requisite payments to the Funds. (See Trust

Agreements, § 9.8). After noticing Respondent of the arbitration, Petitioners

properly submitted the matter to arbitration. (See Award 1-2). The Court

identifies no grounds for setting aside the Award. See Major League Baseball

Players Ass’n, 532 U.S. at 509; cf. D.H. Blair & Co., 462 F.3d at 110 (“[T]he

court ‘must grant’ the award ‘unless the award is vacated, modified, or

corrected.’” (quoting 9 U.S.C. § 9)); Glob. Gold Min. LLC v. Caldera Res., Inc.,


                                          10
       Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 11 of 12




941 F. Supp. 2d 374, 380 (S.D.N.Y. 2013) (“Neither party challenges that

arbitration was the appropriate forum for resolving this dispute.”).

      2.    Petitioners Are Entitled to Confirmation of the Total Amount
            of the Arbitrator’s Award

      Based on this evidence, the Arbitrator issued the Award ordering

Respondent to pay the Funds:

      •     For the period April 1, 2015, through June 1, 2015:

            (i) delinquent contributions for fringes of $6,974.52;

            (ii) dues and political action committee contributions of

            $1,134.36; (iii) current interest of $1,789.12; and (iv) an

            ERISA penalty of double the interest owed of $3,578.24;

      •     For the period July 1, 2018, through September 30,

            2018: (v) delinquent contributions for fringes of

            $16,636.72; (vi) dues and political action committee

            contributions of $2,533.28; (vii) current interest of

            $1,017.53; (viii) and an ERISA penalty of double the

            interest owed of $2,035.06;

      •     (ix) attorneys’ fees of $500; and (x) arbitrator fees of

            $1,050.

(See Award 2-3). The Arbitrator provided more than a “colorable justification”

for the total award of $37,248.83. D.H. Blair & Co., 462 F.3d at 110 (quoting

Landy Michaels Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d

794, 797 (2d Cir. 1992)); see also N.Y.C. Dist. Council of Carpenters v. WJL



                                        11
         Case 1:20-cv-06443-KPF Document 16 Filed 04/16/21 Page 12 of 12




Equities Corp., No. 15 Civ. 4560 (KPF), 2015 WL 7571835, at *4 (S.D.N.Y.

Nov. 24, 2015) (confirming arbitration award where “findings [were] in line with

the written agreement, and [party challenging confirmation] provided no

evidence that would draw them into question”).

                                   CONCLUSION

      For the reasons explained above, the Petition and the correlative

summary judgment motion are GRANTED in Petitioners’ favor. Petitioners are

ORDERED to submit a proposed final judgment on or before April 30, 2021.

      SO ORDERED.

Dated:        April 16, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       12
